                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                   UNITED STATES DISTRICT COURT
                                   8                             NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     HASSAN ABPIKAR and
                                         CLAUDIO CASTRO,                                Case No. 19-cv-00425-NC
                                  11
                                                         Plaintiffs,                    ORDER TO SHOW CAUSE WHY
Northern District of California




                                  12                                                    THIS COURT HAS SUBJECT
 United States District Court




                                                   v.                                   MATTER JURISDICTION
                                  13
                                         ARIA HERMATIAN,
                                  14
                                                         Defendant.
                                  15
                                  16          Pro se plaintiffs Hassan Abpikar and Claudia Castro filed a complained against Aria
                                  17   Hermatian over unpaid rent. Dkt. No. 1. Plaintiffs state that this Court has subject matter
                                  18   jurisdiction over the action based on both federal question (28 U.S.C. § 1331) and diversity
                                  19   (28 U.S.C. § 1332) grounds. Id. at 2. The Court is concerned that neither basis for subject
                                  20   matter jurisdiction actually applies here, and so hereby ORDERS the plaintiffs to show
                                  21   cause why it has subject matter jurisdiction over this case.
                                  22          I.        SUBJECT MATTER JURISDICTION
                                  23          Federal courts are courts of limited jurisdiction. They may only exercise authority
                                  24   over controversies delineated in Art. III, § 2, cl. 1 of the U.S. Constitution. Subject matter
                                  25   jurisdiction allows a court to render judgments over the claims in the case. See Stoll v.
                                  26   Gottlieb, 305 U.S. 165, 171 (1938); see also Thompson v. Whitman, 18 Wall. 457, 465
                                  27   (1874). Subject matter jurisdiction refers to the tribunal’s power to hear the case, as a
                                  28   separate issue from whether the plaintiffs’ allegations entitle them to relief. Morrison v.
                                   1   Nat’l Australia Bank Ltd., 561 U.S. 247, 254 (2010). Courts have “an independent
                                   2   obligation to determine whether subject-matter jurisdiction exists, even in the absence of a
                                   3   challenge from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). If a federal
                                   4   court determines that it lacks subject matter jurisdiction, it must dismiss the entire
                                   5   complaint. Id.
                                   6          There are two bases for subject matter jurisdiction: federal question and diversity.
                                   7   “Federal question” refers to the federal district court’s original jurisdiction over all civil
                                   8   actions which arise under the Constitution or federal law. 28 U.S.C. § 1331. “Diversity”
                                   9   jurisdiction requires that (1) the amount in controversy exceed $75,000, and (2) parties be
                                  10   citizens of different states. 28 U.S.C. § 1332(a). When neither of these bases apply, a case
                                  11   is properly brought in state court.
                                              II.    ANALYSIS
Northern District of California




                                  12
 United States District Court




                                  13          Under Federal Rule of Civil Procedure 8(a)(1), it is the plaintiff’s burden to plead a
                                  14   short and plain statement of the grounds for the court’s jurisdiction. Here, plaintiffs state
                                  15   that because a “Rental Payment Declaration” was signed before the federal bankruptcy
                                  16   court, the case contains a federal question. Dkt. No. 1 at 2. Plaintiffs also state that the
                                  17   amount in controversy is over $75,000 (they request $80,000 in damages, plus interest,
                                  18   along with the defendant’s eviction from their house). Id. at 1, 2. Both plaintiffs and the
                                  19   defendant are citizens of California. Id. at 2. Therefore, diversity jurisdiction is not
                                  20   applicable here and only federal question jurisdiction may exist.
                                  21          Plaintiffs seem to base their federal question argument on their allegation that the
                                  22   defendant currently has a case before a federal bankruptcy court, and their claim that the
                                  23   defendant perjured himself before that court. Id. at 6. Specifically, plaintiffs allege that
                                  24   the defendant signed a declaration under penalty of perjury before the bankruptcy court
                                  25   stating that he would pay rent to Ms. Castro at $2,500 per month, but that he has failed to
                                  26   do so after May 2016. Id.
                                  27          Federal question jurisdiction requires that a suit “arise[s] under” a federal law or the
                                  28   U.S. Constitution. 28 U.S.C. § 1331. Here, the plaintiffs have not pleaded that any federal
                                                                                   2
                                   1   law, nor the U.S. Constitution, has been violated. That a case in federal bankruptcy court
                                   2   is related somehow to these claims does not mean that a federal question exists. Even if
                                   3   the defendant perjured himself in that federal bankruptcy court, perjury is not the basis for
                                   4   a civil lawsuit (rather, it is a crime). See Pollock v. Uni. of S. California, 112 Cal. App. 4th
                                   5   1415, 1422 (2003). This landlord-tenant dispute seems more properly a question before
                                   6   the courts of the State of California.
                                   7          III.   CONCLUSION
                                   8          The Court has an obligation to ensure that it has subject matter jurisdiction over this
                                   9   case; it is unsure here. The plaintiffs are therefore ORDERED TO SHOW CAUSE why
                                  10   this Court has subject matter jurisdiction over their claims within fourteen days of this
                                  11   order, by February 8, 2019.
                                              The plaintiffs are also invited to consult with the Court’s Pro Se Program for
Northern District of California




                                  12
 United States District Court




                                  13   limited-scope legal assistance for pro se litigants. The Pro Se Program is located in Room
                                  14   2070 at the San Jose United States Courthouse, 280 S. 1st St., San Jose CA 95113 and is
                                  15   available on a drop-in basis, or appointments can be made by phone at (408) 297-1480.
                                  16
                                  17          IT IS SO ORDERED.
                                  18
                                  19   Dated: January 25, 2019                    _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  20                                                    United States Magistrate Judge
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  3
